        Case 4:17-cv-00362-JEG-HCA Document 87 Filed 02/15/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF IOWA


        ANIMAL LEGAL DEFENSE FUND; IOWA
        CITIZENS FOR COMMUNITY IMPROVEMENT;
        BAILING OUT BENJI; PEOPLE FOR THE
        ETHICALTREATMENT OF ANIMALS, INC.;
        and CENTER FOR FOOD SAFETY,

        Plaintiffs,




                                                 JUDGMENT IN A CIVIL CASE
         v
                                                 CASE NUMBER:         4-17-cv-00362
        KIMBERLY REYNOLDS, GOVERNOR; TOM
        MILLER, ATTORNEY GENERAL OF IOWA;
        and DREW B. SWANSON, MONTGOMERY
        COUNTY ATTORNEY,

        Defendants.




IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

  (1) The Court declares Iowa Code § 717A.3A violates the First Amendment to the
      United States Constitution and is therefore facially unconstitutional.
  (2) The Defendants and their officers, agents, employees, attorneys, and all other
      persons who are in active concert or participation with them are hereby
      permanently enjoined and prohibited from enforcing, through any action or
      omission or otherwise, Iowa Code § 717A.3A (2012) as currently drafted.
  (3) The Plaintiffs’ claim under the Due Process clause of the Fourteenth Amendment
      to the United States Constitution is hereby deemed moot, solely due to the Court’s
      declaration and permanent injunction above and without prejudice to the Plaintiffs
      later raising that claim again, in this case or otherwise, upon suggestion that it is
      no longer moot.



Date:     February 15, 2019                      CLERK, U.S. DISTRICT COURT


                                                   /s/ Donnell Vance
                                                 ______________________________
                                                 By: Deputy Clerk
